Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21-39 are objected to because of the following informalities:  
Claim 21 recites in line 8, “con-figured” but should read --configured-- to correct a typographical error.
Claim 22 recites in line 5,“wave-length” but should read --wavelength-- to correct a typographical error.
Claim 23 recites in line 2, “back-round” but should read --background-- to correct a typographical error.
Claim 23 recites in line 6, “wave-length” but should read --wavelength-- to correct a typographical error.
Claim 24 recites in line 3, “out-put” but should read --output-- to correct a typographical error.
Claim 37 recites in line 2, “in-side” but should read --wavelength-- to correct a typographical error.
Claim 28 recites in line 2, “con-figured” but should read --configured-- to correct a typographical error.
The balance of claims are objected to for being dependent upon an already objected to claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25-28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the phrase "preferably one of" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation the “x-ray tube is at least 1 kilowatt,” and the claim also recites “preferably at least 2 kilowatts, and more preferably at least 4 kilowatts” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 29 recites the broad recitation the “maintain a shortest linear distance that is shorter than 50mm,” and the claim also recites “preferably shorter than 40mm, and more preferably shorter than 30mm” which is the narrower statement of the range/limitation.  The claim(s) are 
The balance of claims are rejected for being dependent upon an already rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 21, 26-29, 31, 32 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/024060 (Laurila) in view of US 3,424,428 (Canon) further in view of US 20060182217 (Harding).
Regarding claim 21, Laurila discloses an X-ray fluorescence analyzer system (Figure 1b and figure 2), comprising: 
an X-ray tube for emitting incident X-rays in the direction of a first optical axis (element 10, see figure 2, element 24 is an x-ray source directed to slurry element C)
a slurry handling unit configured to maintain a constant distance between a sample of slurry and said X-ray tube (see figure 1b, element 12 is a conveyor that moves the sample of slurry C and uses a leveling plow element 18, to ensure a constant sample profile, see paragraph [0022] and thus results in a constant distance between the sample slurry C and the x-ray tube of element 10, element 24).
Laurila does not disclose 
-a first crystal diffractor located in a first direction from said slurry handling unit, said first crystal diffractor being configured to separate a predefined first wavelength range from fluorescent X-rays that said incident X-rays generate in said sample of slurry and that propagate into said first direction, and con-figured to direct the fluorescent X-rays in the separated predefined first wavelength range to a first radiation detector, wherein: 
the first crystal diffractor comprises a pyrolytic graphite crystal, 
said predefined first wavelength range comprises characteristic fluorescent radiation of a predefined element of interest with its atomic number Z between 41 and 60 the ends included, and 
an energy resolution of said first radiation detector is better than 600 eV at the energy of said characteristic fluorescent radiation.  
Canon discloses a conventional XRF analyzer (Figure 3), including:
An x-ray source (element 16) that irradiates a sample (element 18) and includes 
-a first crystal diffractor located in a first direction from said slurry handling unit (element 20 includes a crystal diffracting analyzer that is located in a first direction from the sample element 18), said first crystal diffractor being configured to separate a predefined first wavelength range from fluorescent X-rays (see column 6, lines 5-12, discloses that the pyrolytic graphite crystallite diffracts and separates the wavelengths of low and high atomic weight elements and thus separates into predefined wavelength ranges) that said incident X-rays generate in said sample of slurry and that propagate into said first direction (pyrolytic graphite crystallite diffracts the x-rays that have interacted with the sample and separates based on wavelengths for low and high atomic weight elements), and configured to direct the fluorescent X-rays in the separated predefined first wavelength range to a first radiation detector (see figure 3, element 24 which is a detector that receives the separated wavelengths, for example the wavelengths for low atomic weigh elements vs. wavelengths for high atomic weight elements), wherein: 
the first crystal diffractor comprises a pyrolytic graphite crystal (see column 4, lines 4-15), 
said predefined first wavelength range comprises characteristic fluorescent radiation of a predefined element of interest with its atomic number Z between 41 and 60 the ends included (column 3, lines 15-19, discloses analyzing high atomic weight or atomic number elements).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Laurila with the diffractor of Canon in order to increase resolution of the wavelengths of both light and heavy elements (see column 5, lines 39-41 of Canon)
Laurila in view of Canon does not specify an energy resolution of said first radiation detector is better than 600 eV at the energy of said characteristic fluorescent radiation.  
Harding discloses a conventional XRF system including wherein an energy resolution of said first radiation detector is better than 600 eV at the energy of said characteristic fluorescent radiation (see paragraph [0026] discloses energy resolution of the detector is typically from 400-3000 eV).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date  of the claimed invention to have modified the invention as disclosed by Laurila and Canon with the invention disclosed Harding in order to maximize the detector resolution and increase the detection resolution to increase accuracy by determining the presence of a particular element.
Regarding claim 26, Laurila , Canon and Harding discloses the X-ray fluorescence analyzer system according to claim 21, wherein Laurila further discloses the input power rating of said X-ray tube (see paragraph [0026]) but does not disclose that the input power is at least 1 kilowatt, preferably at least 2 kilowatts, and more preferably at least 4 kilowatts. Laurila discloses that the x-ray source produces x-rays with an energy between 20-80keV (see claim 1), which would require an input power of at least 1 kW. 
Regarding claim 27, Laurila, Canon and Harding discloses the X-ray fluorescence analyzer system according to claim 26, and Laurila further discloses a primary filter material in the form of a layer across said first optical axis between said X-ray tube and said slurry handling unit (see claim 31, a filter is positioned adjacent the source, between the source and sample/slurry).  
Regarding claim 28
Regarding claim 29, Laurila, Canon and Harding discloses the X-ray fluorescence analyzer system according to claim 21, Laurila discloses wherein the X-ray tube comprises an anode for generating said incident X-rays (see paragraph [007] discloses an x-ray tube which inherently requires an anode to generate x-rays), and said slurry handling unit (element C) is configured to maintain a distance between the sample of slurry and anode (see figure 2, distance between element 24 and C). Laurila, Canon and Harding do not disclose that the shortest linear distance that is shorter than 50 mm, preferably shorter than 40 mm, and more preferably shorter than 30 mm between said sample of slurry and said anode.  
The distance between the x-ray source and the sample is a result effective variable dependent upon maximizing the delivery of the x-rays and the position of the detector, etc. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Laurila, Canon and Harding, with the claimed distances between the slurry and anode, in order to optimize x-ray delivery to the sample and increase the accuracy that the detected x-rays.
Regarding claim 31, Laurila, Canon and Harding disclose the X-ray fluorescence analyzer system according to claim 21, wherein Laurila further discloses that : - said slurry handling unit (element 12/18) is configured to maintain a planar surface of said sample of slurry on a side facing said X-ray tube (element 18/12 maintain a planar surface of sample C on the side facing the x-ray tube, element 10), and - said first optical axis is perpendicular against said planar surface (see figure 1b, element 10 is perpendicular to the surface of element C).  
Regarding claim 32, Laurila, Canon and Harding disclose the X-ray fluorescence analyzer system according to claim 21, wherein Laurila further discloses that : - said slurry handling unit (element 12/18)  is configured to maintain a planar surface of said sample of slurry on a side facing said X-ray tube (element 18/12 maintain a planar surface of sample C on the side facing the x-ray tube, element 10), 
Regarding claim 39,  Laurila, Canon and Harding disclose the X-ray fluorescence analyzer system according to claim 21, wherein said predefined element of interest is silver (see paragraph [0031] discloses metals, which include silver).  
Claims 22, 23, 25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurila in view of Canon, further in view of Harding and further in view of US 2014/0037053 (Van Haarlem).
Regarding claim 22, Laurila, Cannon and Harding discloses the X-ray fluorescence analyzer system according to claim 21, but does not disclose a processing part configured to receive and process output signals produced by said first radiation detector, wherein said processing part is configured to estimate a proportion of background radiation using at least a first proportion of said output signals indicative of detected X-rays that are within said first wave-length range but apart from the wavelength of said characteristic fluorescent radiation of said element of interest.
Van Haarlem discloses a conventional x-ray fluorescence analyzer (see figure 1) including a processing part (inherently requires a processor to produce the graph of figure 7A) configured to receive and process output signals produced by said first radiation detector (element 120), wherein said processing part is configured to estimate a proportion of background radiation using at least a first proportion of said output signals indicative of detected X-rays that are within said first wavelength range but apart from the wavelength of said characteristic fluorescent radiation of said element of interest (see figure 7A, shows a graph of the background signal and the characteristic fluorescent signal peak at 710, see also the graph legend that has the signal measurement at 3063.3 and the background signal at 1168.8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Laurila, Canon and Harding with 
Regarding claim 23, Laurila, Cannon and Harding discloses the X-ray fluorescence analyzer system according to claim 22, but does not disclose wherein said processing part is configured to estimate said proportion of back-ground radiation using at least said first proportion of said output signals indicative of detected X-rays that are within said first wavelength range but shorter than the wavelength of said characteristic fluorescent radiation of said element of interest, and a second proportion of said output signals indicative of detected X- rays that are within said first wavelength range but longer than the wavelength of said characteristic fluorescent radiation of said element of interest.  
Van Haarlem discloses a conventional x-ray fluorescence analyzer (see figure 1) comprising a processing part (inherently requires a processor to produce the graph of figure 7A) configured to estimate said proportion of background radiation using at least said first proportion of said output signals indicative of detected x-rays that are within said first wavelength range but shorter than the characteristic fluorescent radiation of said element of interest (see figure 7A, background radiation that is to the left of characteristic peak 710 is proportional to the signals within the energy range but shorter than where element 710 is located) and a second proportion of said output signals indicative of detected X- rays that are within said first wavelength range but longer than the wavelength of said characteristic fluorescent radiation of said element of interest (see figure 7A, background radiation that is to the right of characteristic peak 710 is longer than the wavelength of characteristic fluorescent radiation 710).  
Regarding claim 25, Laurila, Canon and Harding discloses the X-ray fluorescence analyzer system according to claim 21, wherein Harding further discloses that said energy resolution of said first 
Laurila, Canon and Harding do not disclose that said first radiation detector is a solid-state semiconductor detector, preferably one of: a PIN diode detector, a silicon drift detector, a germanium detector, a germanium drift detector, a cadmium telluride detector.  
Van Haarlem discloses a convention XRF analyzer system (see figure 1) including a radiation detector that is a solid state semiconductor detector (see paragraph [0130]), preferably one of a PIN diode detector (see paragraph [0130]), a silicon drift detector (see paragraph [0130]), a germanium detector, a germanium drift detector, a cadmium telluride detector.  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Laurila, Canon and Harding with the conventional XRF detector as disclosed by Van Haarlem, as it would merely result in a simple substitution of one known element (generic detector) for another (PIN diode/silicon drift detector of Van Haarlem) in order to yield predictable results.
Regarding claim 30, Laurila, Canon and Harding disclose the X-ray fluorescence analyzer system according to claim 21, but does not disclose that wherein the diffractive surface of said pyrolytic graphite crystal is one of the following: a simply connected surface curved in one direction; a simply connected surface curved in two directions; a rotationally symmetric surface that is not simply connected.  
Van Haarlem discloses a convention XRF analyzer including a diffractive crystal made of pyrolytic graphite (see figure 1 element 116) where the diffractive surface of said pyrolytic graphite crystal is one of the following: a simply connected surface curved in one direction; a simply connected surface curved in two directions (see figure 1, element 116 is curved in two directions); a rotationally symmetric surface that is not simply connected.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Laurila, Canon and Harding with the invention as disclosed by Van Haarlem in order to increase accuracy in directing the radiation to the detector.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurila in view of Canon, further in view of Harding and further in view of US 3,198,944 (Furbee).
Regarding claim 38, Laurila, Canon and Harding disclose the X-ray fluorescence analyzer system according to claim 21, but does not disclose a calibrator plate and an actuator configured to controllably move said calibrator plate between at least two positions, of which a first position is not on the path of the incident X-rays and a second position is on the path of the incident X-rays and in a field of view of the first crystal diffractor.  
Furbee discloses a conventional calibrator plate (element 95) and an actuator (element 96) configured to controllably move said calibrator plate between at least two positions, of which a first position is not on the path of the incident X-rays and a second position is on the path of the incident X-rays and in a field of view of the first crystal diffractor (see figure 1, element 95 is moved in to the field of view and out of the field of view with respect to the x-ray source and in the view of the crystal diffractor, element 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Laurila, Canon and Harding with the invention as disclosed by Furbee in order to increase accuracy by calibrating the analyzer.



Allowable Subject Matter
Claims 24 and 33-37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 40 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 24, none of the prior art of record specifies or makes obvious an X-ray fluorescence analyzer system, wherein said processing part is configured to calculate a detected amount of said characteristic fluorescent radiation of said element of interest by subtracting from output signals at wavelengths of said characteristic fluorescent radiation said estimated proportion of background radiation, in combination with the other claimed elements.
Regarding claim 33, none of the prior art of record specifies or makes obvious an X-ray fluorescence analyzer system, further comprising a plurality of other crystal diffractors in addition to said first crystal diffractor, each of said first and other crystal diffractors being located at a respective rotation angle around said first optical-5-Attorney Docket No.: 2534-00089 Preliminary Amendment dated October 20, 2020axis and each of said crystal diffractors being configured to separate a predefined wavelength range from fluorescent X-rays that propagate into the respective direction, and configured to direct the fluorescent X-rays in the respective separated predefined first wavelength range to a respective radiation detector, in combination with the other claimed elements.  
Regarding claim 36, none of the prior art of record specifies or makes obvious an X-ray fluorescence analyzer system namely 
an analyzer body, 
a front wall of said analyzer body, 
an opening in said front wall, and 
a holder for removably holding said slurry handling unit against an outer side of said front wall and aligned with said opening in said front wall, in combination with the other claimed elements.  
Regarding claim 40, none of the prior art of record specifies or makes obvious a method for performing X-ray fluorescence analysis of a predefined element of interest in slurry namely the steps of 
using output signals of said first radiation detector to estimate a proportion of background radiation in said first wavelength range, and 
calculating a detected amount of said characteristic fluorescent radiation of the predefined element of interest by subtracting from output signals at wavelengths of said characteristic fluorescent radiation said estimated proportion of background radiation, in combination with the other claimed steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896